Third District Court of Appeal
                               State of Florida

                          Opinion filed July 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1953
                       Lower Tribunal No. 17-10876
                          ________________


     Your Support Solution, P.A. d/b/a Support Solutions,
                                  Appellant,

                                     vs.

                             Belkys Ovalles,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, David
Young, Judge.

     Your Support Solution, P.A. d/b/a Support Solutions, and Lawrence J.
Shapiro, for appellant.

      Forrest Sygman, P.A., and Forrest Sygman and Marlene Collazo, for
appellee.


Before LOGUE, LINDSEY, and LOBREE, JJ.

     LINDSEY, J.
        Appellant Your Support Solution, P.A. d/b/a Support Solutions appeals

from an order denying its motion to enforce a charging and retaining lien

against its former client, Appellee Belkys Ovalles. The order determines that

Support Solutions’ Contingency Fee Agreement is unenforceable.            We

reverse because the Florida Rules of Professional Conduct do not prohibit

contingency fee agreements for legal representation to recover post-

judgment child support arrearages.

   I.     BACKGROUND

        In May 2017, Ovalles filed a petition to determine paternity, which

sought child support from the putative father. An agreed final judgment of

paternity was entered in July 2018. Pursuant to the final judgment, the father

agreed to pay monthly child support in the amount of $750.           Support

Solutions did not represent Ovalles during this time, and it was not involved

in securing the amount of child support.

        Ovalles hired Support Solutions in May 2020 to initiate post-judgment

collection proceedings to recover past due child support. Ovalles signed a

written Contingency Fee Agreement and agreed to pay Support Solutions a

set percentage of any amounts recovered. A few months later, Support

Solutions helped secure a Final Judgment of Support Arrearages, which




                                       2
determined Ovalles was due eight months of past due child support, from

March 2020 to October 2020.

         After obtaining the Final Judgment of Support Arrearages, Ovalles

terminated her attorney-client relationship with Support Solutions and hired

Forrest Sygman, P.A. Support Solutions filed a notice of charging and

retaining lien and moved to enforce the lien. In response, Ovalles filed a

request for judicial notice, attaching Florida Rule of Professional Conduct 4-

1.5, which concerns Fees and Costs for Legal Services. Ovalles later filed

a Memorandum of Law Regarding Enforceability of Contingency Fee

Agreements in which she argued that the Contingency Fee Agreement was

unenforceable and void pursuant to Rule 4-1.5(f)(3)(A).

         Following a hearing, the trial court issued an order denying Support

Solutions’ motion to enforce the charging and retaining lien. The court

concluded that Rule 4-1.5(f)(3)(A) prohibited contingency fees as against

public policy in this case. Support Solutions timely appealed.

   II.     ANALYSIS

         The issue before us is whether a contingency fee agreement for legal

representation to recover post-judgment child support arrearages is

enforceable. This case involves the interpretation and application of the




                                       3
Rules of Professional Conduct, which is a pure legal issue subject to de novo

review. Young v. Achenbauch, 136 So. 3d 575, 580 n.3 (Fla. 2014).

      Rule 4-1.5(f) governs contingency fees. In general, contingency fees

are permitted except as prohibited by 4-1.5(f)(3) or by law. Rule 4-1.5(f)(3)

provides in pertinent part as follows:

                  (3) A lawyer must not enter into an
                      arrangement for, charge, or collect:

                  (A) any fee in a domestic relations matter, the
                      payment or amount of which is contingent
                      on the securing of a divorce or on the
                      amount of alimony or support, or property
                      settlement in lieu thereof . . . .

      Ovalles maintains that the Contingency Fee Agreement in this case is

unenforceable pursuant to Rule 4-1.5(f)(3)(A). We disagree. As set forth by

the plain language of the Rule, contingency fees are not permitted in

domestic relations matters if contingent “on the amount of . . . support[.]” 1

Here, Support Solutions had nothing to do with establishing the amount of

support, which is set forth in the July 2018 final judgment of paternity.


1
   Contingency fees are likewise not permitted if contingent on securing a
divorce. Though this is not a divorce action, Ovalles and the trial court both
rely on King v. Young, Berkman, Berman & Karpf, P.A., 709 So. 2d 572, 573
(Fla. 3d DCA 1998). In King, this Court invalidated a fee provision because
it improperly included a “bonus fee” based on results obtained in a dissolution
action. King is inapplicable to the instant case, which involves a contingency
fee agreement to recover child support arrearages in a post-judgment
paternity action.

                                         4
Support Solutions was hired to recover past-due amounts nearly two years

after the final judgment established the amount of support.

     Consistent with the clear language of Rule 4-1.5(f)(3)(A), the Comment

to the Rule explains as follows:

            Subdivision (f)(3)(A) prohibits a lawyer from
           charging a contingent fee in a domestic relations
           matter when payment is contingent upon the
           securing of a divorce or upon the amount of alimony
           or support or property settlement to be obtained. This
           provision does not preclude a contract for a
           contingent fee for legal representation in connection
           with the recovery of post-judgment balances due
           under support, alimony, or other financial orders
           because such contracts do not implicate the same
           policy concerns.

(Emphasis added).

     Because the plain language of Rule 4-1.5(f)(3)(A) does not prohibit a

contingency fee to recover post-judgment child support arrearages, the

Contingency Fee Agreement in this case is enforceable.        We therefore

reverse and remand for further proceedings. 2

     Reversed and remanded.




2
 The only issue before us is whether the Contingency Fee Agreement is
enforceable. We do not address the amount of fees, which will be
determined below.

                                     5
                            Your Support Solution, P.A., etc. v. Belkys Ovalles
                                                         Case No. 3D21-1953

      LOGUE, J., concurring.

      I concur in the holding that contingency fees are not per se prohibited

to collect post-judgment balances, which I understand as arrearages, due

under support, alimony, or other financial orders where such fees do not

implicate the general policy concerns behind the general prohibition on

contingency fees in domestic relation cases. I write only to note that Your

Support Solution, P.A. obtained a judgment of $6,000, collected $1,085.71,

and requested fees in the area of $25,370 under the contract at issue. If

these fees are recognized as a lien against future payments, the support

payments of $750 a month will be paid to the attorney rather than the child

for over the next two years, if not paid by another source. Because the trial

court did not do so, we do not reach more specific issues relating to the use

of contingency fees to collect post-judgment balances due under support,

alimony, or other financial orders. We leave those issues to be addressed by

the trial court in the first instance.




                                         6